DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 10/05/2021.

Status of Claims
3.	Claims 1-11 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 6,782,550) in view of Ko (US 2004/0128683) and West et al (US 2011/0239254).
		
Regarding Claim 1, Cao discloses a method of creating a schedule of video content for online streaming broadcast (e.g., see Abstract), the method comprising the steps of receiving, from a client at a server, a request to create a new streaming content schedule that is accessible to third party users (e.g., see Figs 11A-11C; Col 18 lines 6-10; Col 27 lines 39-67), the request comprising a from date; a to date (e.g., see Figs. 11B-
Cao is not explicit about the request comprising a day indicator and a release time attribute for different time zones, such that the first and second schedule in two different time zones would include the release time attribute for access.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cao to include the request comprising a day indicator and a release time attribute for different time zones, such that the first and second schedule in two different time zones would include the release time attribute for access, as taught by Ko and West so as to organize the program guide in a popular format for easy navigation while providing viewing restriction as seen fit by the content provider.

Regarding Claim 4, Cao further discloses the array of time zone information comprises at least one of a first time zone code; a first time zone display name; a first time offset; a second time zone code; a second time zone display name; and a second time offset (see Fig.11C; a first time zone code such as CDT).


5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 6,782,550), Ko (US 2004/0128683) and West et al (US 2011/0239254) as applied to claim 1 above, and further in view of Ramaswamy et al (US 2015/0106505).

Regarding Claim 2, Cao and Ko are not explicit about sending to the client a success indicator to acknowledge successful processing of the request.
In an analogous art, Ramaswamy discloses sending to the client a success indicator to acknowledge successful processing of the request (e.g., see Para 81; such as acknowledge message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Cao, Ko and West to include sending to the client a success indicator to acknowledge successful processing of the request, as taught by Ramaswamy to comply with popular internet protocol to simplify design and operation, thus save time and cost.


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 6,782,550), Ko (US 2004/0128683) and West et al (US 2011/0239254) as applied to claim 1 above, and further in view of Tapse et al (US 2018/0278991).

Regarding Claim 3, Cao discloses the show information comprising a show name but is silent about a season indicator.
In an analogous art, Tapse discloses a show name and a season indicator (see Para 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Cao, Ko and West to include a season indicator, as taught by Tapse as one of useful information to aid user to identify desired version for selection.

Allowable Subject Matter
7.	Claims 5-11 are allowed.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
9.	Claims 1-4 are rejected.
	Claims 5-11 are allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426